Appeal from an order of the County Court of Columbia County (Czajka, J.), entered June 16, 2006, which denied defendant’s application pursuant to Correction Law § 168-0 (2) for reclassification of his risk level sex offender status.
Mugglin, J.
When the issue of defendant’s risk level classification was previously before us, we found that County Court did not abuse its discretion in refusing to grant a downward departure from the presumptive risk assessment level of II to level I (Matter of VanDover v Czajka, 276 AD2d 945 [2000]). We did, however, find that County Court abused its discretion in ordering an upward departure to risk assessment level III (see id.). In this proceeding, County Court again denied defendant’s application to have his risk assessment reduced to level I, and he appeals.
Many of the factors which defendant now relies upon for the requested downward departure were previously considered by us in reducing his risk assessment from level III to level II. We are unpersuaded, as was County Court, that any additional factors urged by defendant warrant further downward modification (see People v Ramos, 39 AD3d 1020, 1021 [2007]).
Mercure, J.P., Peters, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs.